ORDER

PER CURIAM.
Victor Santiago (movant) appeals the judgment denying his Rule 29.15 motion for post conviction relief following his convictions of first degree assault in violation of Section 565.050 RSMo (2001), (all further references herein shall be to RSMo 2001 unless otherwise indicated), first degree burglary in violation of Section 569.160 and armed criminal action in violation of Section 571.015. On appeal, mov-ant contends the motion court erred in denying his 29.15 motion after an eviden-tiary hearing because he proved by a preponderance of the evidence that his trial *535counsel was ineffective because she failed to “vigorously pursue” his motion to suppress evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b).